Citation Nr: 1038792	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  07-27 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES


1.  Entitlement to an increased rating for residuals of a total 
right knee replacement, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for osteoarthritis of the 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a chronic lumbosacral 
strain, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual 
unemployability due to the appellant's service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served from December 1960 to November 1963.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) St. Petersburg, Florida Regional Office (RO).  
Following these actions, the appellant provided testimony in St. 
Petersburg before the undersigned Veterans Law Judge.  This 
occurred in March 2009.  A transcript of that hearing was 
prepared and has been included in the claims folder for review.  
The Board then remanded the claim in May 2009 for the purpose of 
obtaining additional medical evidence and for providing 
additional notice information to the appellant.  The claim has 
since been returned to the Board for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As indicated above, the appellant proffered testimony before the 
undersigned Veterans Law Judge in 2009.  During that hearing, the 
appellant identified his VA vocational rehabilitation records as 
relevant to his claims on appeal.  In paraphrasing his 
contentions, the appellant stated that as a result of his 
service-connected bilateral knee disorder and back disability, 
and the symptoms and manifestations produced by them, he was 
prevented from obtaining additional vocational training.  He 
further said that he would not receive additional vocational 
training or rehabilitation because his service-connected 
disabilities prevented him from obtaining and maintaining gainful 
employment.  It was further alleged that it was erroneous to make 
a decision on his claim without a review of the records and 
statements contained in the vocational rehabilitation file(s).  

Additionally, it appears that there may be relevant records of 
private treatment that have not been obtained and associated with 
the claims file which may be relevant to the appellant's claims 
involving increased evaluations.  A review of the VA medical 
treatment records indicates that not only does the appellant 
receive treatment at VA facilities but he also is given medical 
care and treatment via private doctors.  Except for the records 
that are included with the appellant's Social Security 
Administration (SSA) records, none of those private medical 
records have ever been obtained and included in the claims 
folder.  Because those records may have an impact on the 
appellant's claim, and since the VA has a duty to assist the 
appellant in the development of his claim, the Board believes 
that the claim should be once again remanded so that these 
records may be identified, obtained, and included in the claims 
folder for review.  

Notwithstanding the above, the appellant is hereby put on notice 
that the duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The appellant must cooperate 
in this matter and he may not passively wait for it in those 
circumstances where his own actions are essential in obtaining 
the putative evidence.  Ibid; Hayes v. Brown, 5 Vet. App. 60, 68 
(1993). 

VA's duty to assist the appellant in development of his claim 
includes making reasonable efforts to obtain relevant records 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  See 38 U.S.C. § 5103A(b) 
(West 2002 & Supp. 2009).  In accordance with these provisions, 
the Board finds that a remand of this case is warranted, so the 
RO/AMC can ensure that all available VA and non-VA treatment 
records are obtained, to particularly include the appellant's VA 
vocational rehabilitation records.  See 38 C.F.R. § 3.159(c) 
(West 2002); Dunn v. West, 11 Vet. App. 462 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (holding that relevant VA 
treatment records are considered to be constructively contained 
in the claims folder and must be obtained before a final decision 
is rendered).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  Pyramiding, the evaluation of the same disability or the 
same manifestation of a disability under different diagnostic 
codes, is to be avoided when rating an appellant's service-
connected disabilities.  38 C.F.R. § 4.14 (2009).  Nevertheless, 
it is possible for an appellant to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  However, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

As reported, the appellant has undergone a total right knee 
replacement.  A review of the VA examination records of the knee 
suggests that the appellant has scars on the leg where the 
operation was performed.  However, it is unclear whether the 
appellant's scars are tender or whether they cause some 
additional restriction to the appellant's knee that has not been 
considered when rating the knee.  Because the appellant may be 
entitled to an additional rating for scars and since there is a 
lack of clarity whether a separate rating should be assigned, the 
Board believes that this issue should be returned to the VA/AMC 
so that thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment should 
be accomplished so that the disability evaluation will be a fully 
informed one in regards to the appellant's claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

As reported in the Introduction, the Board remanded this claim in 
May 2009.  One of the purposes of that remand was to have the 
appellant examined so that recent findings with respect to his 
service-connected right knee, left knee, and lower back would be 
included in the claims folder.  The record shows that the 
appellant did undergo an orthopedic examination in October 2009.  
However, after reviewing that examination report, the Board finds 
that the examination was inconclusive and incomplete.  That is, 
at the end of the examination, the doctor insinuated that there 
was an addendum to the examination.  However, such an addendum 
was not included in the claims folder for review.  Additionally, 
when the appellant was examined in August 2006, the contract 
physician wrote that the x-ray films showed degenerative disc 
disease.  Yet in the October 2009, the examiner wrote that the 
appellant was not suffering from degenerative disc disease and 
that the most recent x-ray films were "normal".  Furthermore, 
the reported ranges of motion appear to be inconsistent with the 
reported findings obtained during the physical examination and 
the Board finds that the examination results are inadequate for 
rating purposes.  See Miller v. West, 11 Vet. App. 345 (1998), 
Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 
Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 
(2007).  Hence, in conjunction with returning the claim to the 
AMC for procedural actions, the claim should also be returned so 
that complete and definitive opinions may be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the RO/AMC for the following development:  The action 
identified herein is consistent with the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA).  However, 
identification of specific action requested on remand does not 
relieve the RO/AMC of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the action requested above, the RO/AMC 
should also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

1.  The RO/AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive authority.  
Copies of any correspondence forwarded to 
the appellant should be included in the 
claims folder for review.

2.  The RO/AMC should contact the appellant 
and ask that he identify all sources of 
medical treatment received since January 
2006 for his service-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection with 
each non-VA source identified.  The RO/AMC 
should specifically ask for the names and 
locations of all of the appellant's private 
care providers.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims folder) 
should then be requested.  All records 
obtained should be added to the claims 
folder.  If requests for any private 
treatment records are not successful, the 
RO should inform the appellant of the 
nonresponse so that he will have an 
opportunity to obtain and submit the 
records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R. § 3.159 
(2009).

3.  The RO/AMC should request that a social 
and industrial survey be undertaken in 
order to elicit and set forth pertinent 
facts regarding the appellant's medical 
history, education and employment history, 
and social and industrial capacity.  The 
individual who conducts this survey should 
identify those activities that comprise the 
appellant's daily routine.  With regard to 
his employability, the appellant should be 
asked to provide the names and addresses of 
businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  
4.  The RO/AMC should schedule the 
appellant for an examination of his left 
and right knees and the muscles surrounding 
both joints.  Information should be 
provided with respect to the orthopedic, 
muscular, dermatological, and neurological 
aspects of the appellant's service-
connected right and left knee disabilities.  
The RO/AMC should request that the examiner 
render diagnoses of all current symptoms 
and manifestations produced by the two 
disorders, and provide a complete rationale 
for all conclusions reached.  The examiner 
must specifically note that he or she has 
reviewed the entire claims folder.

 (1)  The motions of the appellant's right 
and left knees should be measured and 
reported in degrees and any limitation of 
function should be clearly and properly 
described.

(2)  The examiner should determine whether 
the left and/or right knee, along with the 
respective lower extremities, exhibit 
weakened movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in terms 
of the degree of additional range of motion 
lost or favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.

(3)  The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

 (4)  The examiner should describe any 
neurological deficits caused by the 
disabilities of the knees.  This should 
include a detailed assessment of 
functioning of the lower legs.  

(5)  On physical examination of the skin 
area, the examiner should identify, all 
scars associated with the right knee 
replacement and indicate whether the scar 
or scars is/are tender and painful;  poorly 
nourished with repeated ulceration; the 
size; and whether the scar or scars produce 
limitation of function.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder and 
this Remand must be made available to the 
examiner for review before the examination.  
It is requested that the results of the 
examination be typed or otherwise recorded 
in a legible manner for review purposes.

5.  The appellant should be scheduled for 
an examination specifically limited to his 
back.  The examination must be conducted by 
a physician.  The purpose of the 
examination is to assess the severity of 
the appellant's service-connected lower 
back disability.  The physician should be 
provided a copy of this remand together 
with the appellant's entire claims folder, 
and the examiner is asked to indicate 
whether he or she has reviewed the claims 
folder.  All appropriate and/or necessary 
tests should be conducted in connection 
with the examination.

The physician should specifically comment 
on whether the appellant has degenerative 
joint disease of the back, as has been 
previously diagnosed, along with any other 
manifestations and symptoms.  All ranges of 
motion of the lower back should be reported 
in degree consistent with the VA rating 
criteria, and any limitation of function 
should be identified.  The examiner should 
also be asked to include in the report the 
normal ranges of motion of the lower back.  
Additionally, the examiner should indicate 
in the report whether the lower back 
exhibits weakened movement, excess 
fatigability, incoordination, or favorable 
or unfavorable ankylosis due to any 
weakened movement, excess fatigability, or 
incoordination.

If the physician finds that the appellant 
is suffering intervertebral disc syndrome 
of the lumbar spine, he/she should clearly 
indicate if it was either caused by or the 
result of the service-connected lower back 
disability or if the disc disability has 
been aggravated by the service-connected 
back disability.   Comments should also be 
provided as to whether the appellant 
experiences symptoms compatible with 
severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  

6.  The appellant's complete VA Vocational 
Rehabilitation and Education file should be 
obtained and associated with the claims 
folder.  The RO/AMC should ensure that 
copies of any letters and electronic mail 
messages sent to the appellant are 
integrated into the file.  If the 
appellant's VA Vocational Rehabilitation 
and Education file has been destroyed or 
retired, the claims folder should be 
annotated and the appellant notified of 
this so that he may have the opportunity to 
submit any vocational information he may 
have.  

7.  The appellant is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 
(2009) failure to cooperate with the VA in 
the development of his claims without good 
cause may result in an adverse 
determination.  See Connolly v. Derwinski, 
1 Vet. App. 566, 569 (1991).

8.  Then, the AMC/RO should readjudicate 
the issues on appeal.  The AMC/RO should 
specifically adjudicate whether the 
appellant may be granted separate 
disability ratings for scars of the right 
knee and limitation of flexion/extension of 
the left knee.  If the benefits sought on 
appeal remain denied, the appellant should 
be provided a supplemental statement of the 
case (SSOC).  The RO/AMC is reminded that 
in making a determination with respect to 
extraschedular considerations, it must 
explain the reasons for referring or not 
referring the matter to the Director, VA 
Compensation and Pension.  That discussion 
must be included in the SSOC reasons and 
bases.  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues 
currently on appeal.  An appropriate period 
of time should be allowed for response.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration.  No action is required of 
the appellant until he is contacted by the 
RO/AMC.

The purpose of the examinations requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


